Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  161525(45)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re SMITH, Minors.                                              SC: 161525                                         Justices
                                                                    COA: 351095
                                                                    Kalamazoo CC Family Division:
                                                                      18-000053-NA
  ___________________________________________/

         On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body to file a brief amicus curiae is
  GRANTED. The amicus brief will be accepted for filing if submitted on or before August
  12, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 7, 2020

                                                                              Clerk